Name: Commission Implementing Regulation (EU) 2017/2231 of 4 December 2017 amending Implementing Regulation (EU) 2016/329 as regards the name of the holder of the authorisation of 6-phytase (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: natural and applied sciences;  means of agricultural production;  food technology;  marketing;  agricultural activity
 Date Published: nan

 5.12.2017 EN Official Journal of the European Union L 319/28 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2231 of 4 December 2017 amending Implementing Regulation (EU) 2016/329 as regards the name of the holder of the authorisation of 6-phytase (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 13(3) thereof, Whereas: (1) Kaesler Nutrition GmbH has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation stated in Commission Implementing Regulation (EU) 2016/329 (2). (2) Lohmann Animal Nutrition GmbH, the holder of the authorisation for the feed additive 6-phytase, changed its business name into Kaesler Nutrition GmbH with effect from 3 July 2017. The applicant has submitted relevant data supporting its request. (3) The proposed change of the holder of the authorisation is purely administrative in nature and does not entail a fresh assessment of the additives concerned. The European Food Safety Authority was informed of the application. (4) In order to enable Kaesler Nutrition GmbH to exploit its marketing rights, it is necessary to change the name of the holder in the authorisation. Implementing Regulation (EU) 2016/329 should therefore be amended accordingly. (5) Since safety reasons do not require the immediate application of the amendments provided for by this Regulation, it is appropriate to provide for a transitional period during which the feed additive 6-phytase, as well as premixtures and compound feed containing that feed additive, which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until the existing stocks are exhausted. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) 2016/329 Implementing Regulation (EU) 2016/329 is amended as follows: (1) in the title, the words holder of the authorisation Lohmann Animal Nutrition GmbH, are replaced by the words holder of the authorisation Kaesler Nutrition GmbH; (2) in the Annex, in the second column of the table, entitled Name of the holder of authorisation, the words Lohmann Animal Nutrition GmbH are replaced by the words Kaesler Nutrition GmbH. Article 2 Transitional measures The feed additive 6-phytase as set out in the Annex to Implementing Regulation (EU) 2016/329, as well as premixtures and compound feed containing that additive, which are produced and labelled before 25 December 2017 in accordance with the rules applicable before 25 December 2017 may continue to be placed on the market and used until the existing stocks are exhausted. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Implementing Regulation (EU) 2016/329 of 8 March 2016 concerning the authorisation of 6-phytase as a feed additive for all avian species and for weaned piglets, pigs for fattening, sows and minor porcine species (holder of authorisation Lohmann Animal Nutrition GmbH) (OJ L 62, 9.3.2016, p. 5).